ORDER

PER CURIAM.
Defendant appeals from his conviction of five counts of burglary, six counts of rape, six counts of sodomy and nine counts of armed criminal action. He was found guilty on all charges and was sentenced to twenty-one life terms plus sixty years in the Missouri Department of Corrections. This appeal is consolidated with appeal from denial, after evi-dentiary hearing, of Rule 29.15 motion for post-conviction relief.
After thorough review of the transcript, briefs and file we believe that no jurisprudential purpose would be served and the judgments of conviction are affirmed. Rule 30.25(b).
The denial of post-conviction relief is affirmed. Rule 84.16(b).